Citation Nr: 1634981	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from May 2003 to May 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In April 2016, the Veteran had a personal hearing before the undersigned VLJ.


FINDING OF FACT

The Veteran's major depression started while on active duty.


CONCLUSION OF LAW

The criteria for service connection for major depression are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2015).

The Veteran asserts that her major depression started while she was on active duty.  She did not enter service with a history of depression.  Her separation examination does not show complaints of depression, but on an April 2005 Post-Deployment Assessment, she indicated she was having nightmares and feelings of decreased interest in activities.  There are no other records of complaints or treatment.

She sought out treatment and was diagnosed with major depression in August 2008, a little over a year after separation from active duty.  She reported that her supervising officer would scream insults at her, and sabotaged her work.  She had wanted to go further in the Navy but could not get away from this officer, who refused to let her take the proper examinations.  She eventually decided to separate because of this person and the treatment she received, and felt guilty and disappointed in herself that she did not fulfill her plans.

She submitted a letter from her sister, who reported that the Veteran was very much changed from her time in the service compared to how she was before she went.  A friend that served with the Veteran reported seeing her scream in her sleep, and wake up and run away in fear.  

The Veteran's treating physician authored an opinion in April 2012 wherein she attributed the Veteran's major depression to her experiences in service, and opined that she had continuing symptoms since service.  Given the overwhelming amount of evidence in favor of this claim, including the credible lay statements, the symptoms shown in service, the diagnosis within a year and a half of separation from service, and the positive medical nexus opinion, the Board finds this claim must be granted.


ORDER

Service connection for major depression disorder is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


